 1 McGREGOR W. SCOTT
   United States Attorney
 2 STEPHEN S. CODY
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           2:18-CR-00004-DB-3
12                         Plaintiff,                    STIPULATION AND ORDER TO CONTINUE A
                                                         CHANGE OF PLEA AND SENTENCING
13           v.                                          HEARING
14   PATRICIA A. SHIRLEY,                                DATE: July 9, 2019
                                                         TIME: 10:00 a.m.
15                         Defendant.                    COURT: Hon. Deborah Barnes
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for a change of plea and sentencing on July 9,

21 2019.

22          2.      By this stipulation, the parties jointly request the Court to continue defendant’s change of

23 plea and sentencing to September 3, 2019, at 10:00 a.m.

24          3.      It is further stipulated that the time within which the trial of this case must be commenced

25 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be excluded from computation of time pursuant to

26 § 3161(h)(1)(G), (h)(7)(A), (B)(iv), Local Code 7, and Local Code T4. Further, the ends of justice
27 served in granting the court time to review a proposed plea agreement and the defendant reasonable time

28 for effective preparation outweigh the best interests of the public and the defendant in a speedy trial.

      STIPULATION AND ORDER TO CONTINUE A CHANGE OF      1
30    PLEA AND SENTENCING HEARING
 1 IT IS SO STIPULATED.

 2    Dated: July 3, 2019                                    MCGREGOR W. SCOTT
                                                             United States Attorney
 3

 4                                                           /s/ Stephen S. Cody
                                                             STEPHEN S. CODY
 5                                                           Special Assistant U.S. Attorney
 6

 7    Dated: July 3, 2019                                    /s/ Etan Zaitsu
                                                             ETAN ZAITSU
 8
                                                             Counsel for Defendant
 9                                                           PATRICIA A. SHIRLEY

10                                                           (Approved via email July 2, 2019)

11

12
                                            FINDINGS AND ORDER
13
            IT IS SO ORDERED this 8th day of July 2019, that the defendant’s change of plea and
14
     sentencing on July 9, 2019 be continued to September 3, 2019, at 10:00 a.m. The Court further finds
15
     that time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be excluded from computation of time
16
     pursuant to § 3161(h)(1)(G), (h)(7)(A), (B)(iv), Local Code 7, and Local Code T4, and that the ends of
17
     justice served in granting the court time to review a proposed plea agreement and the defendant
18
     reasonable time for effective preparation outweigh the best interests of the public and the defendant in a
19
     speedy trial. Time is excluded from the date of this order through September 3, 2019.
20
     Dated: July 8, 2019
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO CONTINUE A CHANGE OF      2
30    PLEA AND SENTENCING HEARING
